Citation Nr: 1729002	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  04-42 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with U.S. Army from December 1970 to September 1971.  The Veteran's tenure of service included service in the Republic of Vietnam.

This matter comes before the Board of Veteran's Appeals (Board or BVA) from a February 2004 and March 2011 decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for service connection. 

The Board notes that the Veteran's claims for service connection for an acquired psychiatric condition and hypertension were previously remanded, most recently pursuant to a March 2016 BVA Decision.  Both issues have now returned to the Board for adjudication. 

Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the further delay entailed by remand is regrettable, current adjudication of the Veteran's claims would be premature.  Undertaking additional development prior to a Board decision is the only way to ensure compliance with the duty to assist, as required.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Service connection - acquired psychiatric disorder

The VA examinations on record are inadequate for adjudication purposes.  When the VA undertakes the duty to provide an examination, even if such duty was not required, it must provide an adequate one.

In a June 2015 examination, the VA examiner concluded that the Veteran suffers from post-traumatic stress disorder and alcohol dependence.  The examiner also noted the Veteran's allegations of sexual assault and verbal abuse by his drill sergeants during service.  In a prior remand decision, the examiner's conclusion was found inadequate due to the examiner's failure to provide an opinion or rationale analyzing the Veteran's allegation of military sexual trauma (MST).

To establish an alleged sexual assault and a resulting psychiatric disability, VA regulations require only credible supporting evidence that the claimed in service stressor occurred.  See 38 C.F.R. § 3.304 (f) (5) (2016).  While such an assault does not require verification through in-service medical treatment and personnel records, evidence other than in-service medical records can be submitted to corroborate the occurrence of a stressor, and this includes medical opinion evidence.  Menegassi v. Shinseki, 638 F.3d 1379, 1382   (Fed. Cir. 2011).  As no such evidence had been associated with the claims file, additional development was directed to afford the Veteran an opportunity to verify the claim including through lay statements regarding incidents or behavior changes following the assault and/or specific dates or timeframes in which the assault might have occurred.  The subsequent addendum opinion was also deemed inadequate as the opinion was provided in the absence of an in-person interview with the Veteran and summarily dismissed the sexual assault allegation based on a lack of evidence in the Veteran's STR's and military personnel records.

Pursuant to the March 2016 BVA Remand Decision, the Veteran was afforded a new VA examination in March 2017.  In accordance with the remand directives, the examiner was invited to opine as to whether the evidence of record clearly and unmistakably demonstrates that the Veteran's acquired psychiatric condition pre-dated his active military service.  An opinion was also requested as to whether the Veteran's military service clearly and unmistakably aggravated his condition, to include by virtue of MST.  

Following an in person interview and review of the Veteran's treatment records, the VA examiner concluded that the Veteran does not have a current diagnosis of an acquired psychiatric disorder.  However, a diagnosis of depressive disorder and alcoholism was assigned.  In reaching this conclusion, the examiner noted a review of the Veteran's medical history and the lack of "logical links in subsequent functioning deficits consistent with the Veteran's stated trauma and alleged psychological impairments."   Attention was given to lack of corroborating evidence as to the Veteran's claim regarding MST or post-service behavioral changes consistent with residual trauma related to the alleged in-service event.  The Veteran's past and possibly current substance use/abuse of alcohol was noted as primary factor in the Veteran's unreliability as to recollections of medical history or in-service trauma; it was also deemed the likely cause of his apparent cognitive deficits and/or dementia.  Thus, the examiner opined, that the Veteran's alleged conditions were neither caused nor aggravated by his active military service.  

A review of the above referenced opinion shows that the examiner failed to address the Veteran's denial of alcohol abuse prior to service and ignored the possible link between the Veteran's post-service alcoholism and the alleged emotional stress from in-service trauma. There is also no evidence that consideration was given to lay statements from the Veteran's friends which corroborate his lack of alcohol use prior to service.

As the March 2017 examination failed to analyze the aforementioned issues or render detailed opinion, the examination is inadequate, and a remand is necessary.  Accordingly, a new examination and nexus opinion is requested which specifically analyzes the question of whether the Veteran's acquired psychiatric condition clearly and unmistakably existed prior to or was aggravated by active duty service.  The examiner should also analyze lay statements as to the Veteran's pre and post service alcoholism as well as the existence of corroborating evidence related to the Veteran's claim of MST.  Attention must be given to the Veteran's March 2017 lay statement which specifically describes the details of the alleged military sexual assault, the experience of bed-wetting shortly thereafter, and the allegation of exposure to ridicule from fellow soldiers and drill sergeants with knowledge of the bed-wetting. 

Service connection - hypertension

In the March 2016 BVA Remand Decision, the Board acknowledged the existence of ample evidence demonstrating the Veteran's current diagnosis of hypertension and prior denials of his claim for service connection based upon an in-service onset of the condition and whether it was aggravated by his psychiatric conditions. A new VA exam was directed to analyze the question of stress induced hypertension as both lay statements and post-service treatment records indicate a post-service onset due to stress related to service.  Accordingly, the Veteran was afforded a VA exam to assess the nature and etiology of his claimed hypertension.

In the March 2017 VA examination, the examiner noted the Veteran's assertions regarding his medical history related to hypertension and noted that there was no evidence of hypertension in service. However, contrarily, he opined that the condition clearly and unmistakably existed prior to service with no rationale at all. Then, he opined that the hypertension was not aggravated beyond its natural progression by to the Veteran's psychiatric disabilities, noting the clinical notes in the Veteran's medical records which assert chronic alcoholism as independent risk factor for elevated blood pressure.  

Accordingly, a new VA examination is required because the examiner failed to address relevant evidence in the form of lay statements and medical evidence indicating post-service onset of hypertension or the potential relationship or whether there is a nexus between the condition and the Veteran's in-service stress, to include MST, and provided an insufficient rationale for the conclusions made.  Further, as compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  Therefore, the Veteran's appeal must again be remanded. See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder noted during the pendency of the appeal.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following: 

(a)  Please identify all acquired psychiatric disorders found to be present during the pendency of the appeal, based on examination of the Veteran and review of all lay and medical evidence of record.  Attention should be given to the lay statements by the Veteran and his friends and family as to his pre and post service alcohol use and the Veteran's March 2017 statement regarding his military sexual trauma (MST) and the symptomology experienced thereafter.  In accordance with the latter, the examiner must specifically opine as to the Veteran's claim of MST as a stressor for establishing PTSD and provide a fully developed rationale as to any conclusions drawn.

(b)  As to any acquired psychiatric disorder found, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50% or more) that the diagnosed acquired psychiatric disorders were incurred as a result of service, had onset during service or are otherwise caused or aggravated by service.  As a part of the examination and/or opinion, the examiner must consider all prior diagnoses in the record, and nexus opinions and explain or distinguish any variations in findings and conclusions.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of the STRs, medical evidence of record, and lay statements.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is placed on notice that pursuant to 38 C.F.R. § 3.655 (2016) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

2.  Send the claims file to an examiner other than the one who conducted the March 2017 VA examination for hypertension.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review and the record should reflect that these items were reviewed.  

The examiner is asked to explicitly note consideration of the lay statements as to the onset of symptoms related to hypertension.  

The examiner should render opinions on the following:

(a) Is it as least as likely as not (50 percent probability or greater) that any current hypertension is related to service or any incident of service, or manifested to a compensable degree within one year following separation from service.  The examiner is asked to explicitly note consideration of the  lay statements of the onset of symptoms due to in-service stress caused by his asserted MST and its relation to increased blood pressure.

(b) Is it as least as likely as not that the Veteran's hypertension is caused or aggravated by any currently diagnosed psychiatric condition.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




